 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Debra Jean Milke,                                No. CV-15-00462-PHX-ROS
10                    Plaintiff,                      PROPOSED ORDER
11   v.
12   City of Phoenix, et al.,
13                    Defendants.
14
15          At the hearing on September 18, 2020, the parties should focus their arguments on
16   this Proposed Order.
17
18
19          Plaintiff Debra Milke’s approach to this litigation has been troubling.
20   Immediately after being arrested for the murder of her son in 1989, Milke planned to file
21   a lawsuit for monetary damages. At that moment, her intent seemed unlikely to ever lead
22   to litigation.    But in 2013, Milke’s criminal convictions were vacated and she was
23   released.   Shortly after her release, Milke destroyed boxes of documents she had
24   accumulated during her time in prison. There is no record of what she destroyed. Milke
25   filed the present suit in 2015. Two years after filing suit, Milke traveled to her mother’s
26   home in Germany and destroyed additional boxes of documents regarding her criminal
27   convictions. Again, there is no record of what she destroyed. Crucial items, such as a
28   personal journal, were in her mother’s possession at one time. Those items have never
 1   been found.
 2            In addition to destroying documents despite anticipating litigation, Milke filed this
 3   suit without conducting any meaningful investigation of the evidence in her possession,
 4   custody, or control. Even after this case had been pending for years, neither Milke nor
 5   her counsel had reviewed Milke’s own documents to determine their contents. Had
 6   Milke reviewed her own documents, and been forthcoming with her counsel regarding
 7   her behavior, it would have been clear she had shared privileged communications with a
 8   broad array of individuals. It also would have been clear Milke had provided numerous
 9   privileged documents to Jana Bommersbach1 for use in the book Bommersbach was
10   writing about Milke. Thus, if Milke had reviewed her documents and informed her
11   counsel of her behavior, Defendants and the Court would have avoided months of wasted
12   effort regarding privilege disputes. Beyond avoiding privilege issues, Milke also would
13   have been able to provide complete, accurate, and timely responses to discovery requests.
14   Instead, Milke and her attorneys ignored evidence, litigated baseless privilege claims,
15   failed to provide complete discovery responses, and delayed this case for three years.
16            In a previous order recounting much of Milke’s misconduct, the Court observed
17   Milke’s behavior was sufficient to support the sanction of dismissal. (Doc. 503 at 26).
18   But the Court concluded dismissal was too harsh and opted to first attempt an award of
19   costs and attorneys’ fees as a lesser sanction. Milke subsequently testified she could not
20   pay any such award. Thus, the lesser sanction of a monetary award is not feasible.
21   Defendants have now identified more instances of discovery misconduct.                 Those
22   instances, when combined with those already identified plus the unavailability of any
23   other meaningful sanction, require this case be dismissed.
24                                         BACKGROUND
25            Milke was tried and convicted of first-degree murder, conspiracy to commit first-
26   degree murder, kidnapping, and child abuse. She was sentenced to death in 1990. On
27   March 14, 2013, the Ninth Circuit granted Milke “a conditional writ of habeas corpus
28
     1
         Jana Bommersbach is an author whom Milke contacted to write a book about her life.

                                                  -2-
 1   setting aside her convictions and sentences.” Milke v. Ryan, 711 F.3d 998, 1019 (9th Cir.
 2   2013).     The Ninth Circuit concluded the prosecution had failed to turn over all
 3   “impeachment evidence” regarding the credibility of Detective Armando Saldate, a
 4   crucial witness in Milke’s criminal proceedings. Id. at 1006. In particular, the Ninth
 5   Circuit documented numerous “judicial findings of Saldate’s mendacity and disregard for
 6   constitutional rights” that the prosecution had not turned over. Id. at 1009. The Ninth
 7   Circuit noted Saldate’s actions were in public records but Milke’s trial counsel “couldn’t
 8   possibly have found [the] records in time to use them at Milke’s trial.” Id. at 1018. And
 9   Milke had been prejudiced by the nondisclosure because the evidence would have
10   impacted Saldate’s credibility, a central feature of the state’s case against Milke. Id. at
11   1018.
12            In a concurring opinion, Judge Kozinski noted “Milke may well be guilty, even if
13   Saldate made up her confession out of whole cloth.” Id. at 1024. But Judge Kozinski
14   was especially disturbed by “Saldate’s unorthodox interrogation methods.” Id. at 1023.
15   Judge Kozinksi noted that both the state trial judge and a federal district court judge had
16   heard testimony from Milke and Saldate regarding what happened in the interview room.
17   Both of those judges had “found that Saldate was telling the truth when he testified that
18   Milke waived her Miranda rights and didn’t ask for a lawyer.” Id. at 1024. But Judge
19   Kozinski found both those judges to be wrong and he decided that Milke, not Saldate,
20   was telling the truth. Based on that, Judge Kozinski would have barred “use of the so-
21   called confession during any retrial of Milke.” Id. But the majority held otherwise. The
22   state was free to use Saldate’s testimony in a retrial of Milke.
23            Milke was released shortly after the Ninth Circuit’s opinion. The state pursued a
24   retrial but on December 11, 2014, the Arizona Court of Appeals ruled Milke could not be
25   retried. Milke v. Mroz, 339 P.3d 659, 668 (Ariz. Ct. App. 2014). That court relied on the
26   Ninth Circuit’s findings regarding the prosecution’s failure to disclose “seven cases
27   involving investigation of Saldate’s interrogation methods and honesty.” Id. at 664. The
28   court also noted, during her original criminal trial, Milke had “subpoenaed the Police


                                                 -3-
 1   Department’s Custodian of Records for Saldate’s personnel records” but the Police
 2   Department had filed a successful motion to quash.          Id. at 665.   The instances of
 3   nondisclosure, the filing of the motion to quash, and the duration of nondisclosure meant
 4   the state had engaged in “egregious prosecutorial misconduct.” Id. at 667. The court
 5   then explained “the Double Jeopardy Clause of the Arizona Constitution affords even
 6   greater protection than the federal Constitution, barring retrial when there are instances of
 7   egregious prosecutorial misconduct that raise serious concerns regarding the integrity of
 8   our system of justice.” Id. at 664. Therefore, under the Arizona Constitution, Milke
 9   could not be retried. Id. at 667. The state court noted, however, it was “express[ing] no
10   opinion regarding her actual guilt or innocence.” Id. Thus, there has never been a final
11   determination of what happened when Saldate interviewed Milke in 1989.
12          On March 13, 2015, Milke filed the present suit. At that time, she was represented
13   by, among others, attorneys from the law firm of Neufeld Scheck & Brustin (“NSB”).
14   (Doc. 1). Her central claim was that Saldate fabricated her confession in 1989. Multiple
15   motions to dismiss delayed discovery but, in September 2016, the parties exchanged their
16   initial disclosures. Defendants propounded discovery requests on November 23, 2016.
17          The Court previously observed the early history of this case meant “[b]y the time
18   [Milke] made her initial disclosures, over three years had passed since the Ninth Circuit
19   set aside her convictions and approximately eighteen months had passed since she filed
20   her complaint. Given those time periods, Milke had more than ample time to organize
21   her files before any production was necessary.” (Doc. 503 at 3). Despite the length of
22   time, it is now clear neither Milke nor her attorneys made a meaningful effort to review
23   the documents in her possession, custody, or control. That critical failure doomed this
24   litigation to be far more expensive and time consuming than necessary. Milke’s failure to
25   review her own documents meant her early discovery responses were based on the wrong
26   assumption that she had not repeatedly shared privileged communications with third
27   parties, including journalists. Milke’s early discovery responses were also incomplete in
28   that they did not provide all responsive documents nor did Milke provide complete lists


                                                 -4-
 1   of individuals responsive to interrogatories.
 2          A. Early Discovery and First Sanctions Proceedings
 3          In a previous order, the Court outlined the parties’ initial discovery requests and
 4   responses. (Doc. 503 at 3-5). The Court does so again to highlight the efforts expended
 5   in trying to get this case ready for trial. The original Rule 16 Scheduling Order entered
 6   on December 21, 2016, required the completion of all discovery by January 31, 2018.
 7   (Doc. 144). In early 2017, the Court resolved several discovery disputes. On August 2,
 8   2017, pursuant to the parties’ joint request, the Court extended the discovery deadline to
 9   May 31, 2018. (Doc. 202). The Court continued to resolve discovery disputes as they
10   surfaced.
11          On November 29, 2017, the parties moved to extend the discovery deadlines by
12   six months. (Doc. 248). The Court informed the parties that was too long but granted a
13   “three-month extension with the caution that no further extensions will be granted absent
14   extraordinary circumstances.” (Doc. 252). The Court ordered the parties to prepare a
15   “joint discovery plan,” outlining the remaining discovery the parties planned to pursue, so
16   the Court could “hold each side to its commitments and ensure discovery is completed by
17   the deadline.” (Doc. 252 at 2). The parties filed that plan and the Court formally
18   extended the discovery deadline to August 31, 2018. (Doc. 256, 263).
19          The Court continued to resolve discovery disputes as they arose. On June 13,
20   2018, the parties sought an extension of the discovery deadline for the limited purpose of
21   completing depositions. (Doc. 304). The Court granted that short extension, requiring
22   the completion of all discovery by November 2, 2018. (Doc. 306). The Court continued
23   to hear and resolve discovery disputes. On September 28, 2018, the parties filed a notice
24   of discovery dispute regarding Milke’s alleged waiver of the attorney-client privilege and
25   her failure to provide an adequate privilege log. (Doc. 358). The parties filed a separate
26   notice of discovery dispute involving related matters shortly thereafter. (Doc. 368). The
27   Court then issued an Order instructing the parties to be prepared to address aspects of the
28   privilege dispute at a status hearing on October 19, 2018.


                                                 -5-
 1         At the October 19 hearing the Court discussed the scope of Milke’s waiver.
 2   During that hearing Defendants argued Milke’s privilege claims were too broad and,
 3   given the alleged disorganization of Milke’s files, Milke had never provided full
 4   responses to Defendants’ November 2016 discovery requests. The Court ordered Milke
 5   and her counsel “to go through the file [and] organize the file” so that Milke’s counsel
 6   could identify what documents were privileged.       The Court also addressed Milke’s
 7   allegedly incomplete discovery responses. (Doc. 383 at 26). The Court ordered Milke
 8   that “if there have been outstanding requests for production of documents, you need to
 9   get on it now and respond to those requests for production of documents. There is no
10   excuse, since this case has been around since 2015, no excuse that we can’t produce these
11   documents.” (Doc. 383 at 26). The Court granted a brief extension of the discovery
12   deadline, until December 31, 2018. (Doc. 379).
13         After that conference, Milke’s counsel allegedly reviewed all documents within
14   Milke’s possession, custody, or control. In particular, counsel allegedly reviewed thirty-
15   one boxes of documents at the offices of Milke’s former criminal attorney (and current
16   co-counsel) and fifty-one boxes of documents at the offices of another of Milke’s former
17   criminal attorneys. (Doc. 380-1). After that review, counsel identified a few additional
18   instances of waiver. Strangely, that review did not identify material that was responsive
19   to discovery requests but had not been produced.
20         On November 8, 2018, the Court identified the questions Defendants could ask
21   Milke’s criminal trial counsel because the parties agreed no privilege applied. (Doc.
22   384). The Court called for additional briefing regarding other questions Defendants
23   wished to ask that counsel. (Doc. 384). Instead of submitting that briefing, the parties
24   requested the Court stay the case “to give Plaintiff additional time to investigate and
25   address issues raised by Defendants,” presumably regarding waiver. (Doc. 391 at 2).
26   The Court granted a one-month stay and Milke changed counsel shortly thereafter. The
27   Court then set a briefing schedule for the remaining privilege issues but instructed the
28   parties to complete all discovery that was not “dependent on the Court’s privilege-related


                                               -6-
 1   rulings” by March 1, 2019. (Doc. 399).
 2          At a status hearing on January 11, 2019, the Court set trial for September 10,
 3   2019. (Doc. 408 at 4). Defense counsel then complained that they had not been provided
 4   the book written by Bommersbach until November 15, 2018.              That book included
 5   “extensive quotes from letters that Ms. Milke sent” to her criminal attorney as well as
 6   quotes from letters the criminal attorney sent to Milke. (Doc. 408 at 5-6). Defense
 7   counsel also claimed they were waiting for the production of boxes of other documents
 8   that should have been produced earlier. (Doc. 408 at 5-6). The Court reiterated that the
 9   parties had to comply with the latest discovery schedule requiring the submission of
10   privilege-related briefing by March 1, 2019, and the completion of all non-privileged
11   discovery by March 1, 2019.
12          In briefing submitted in March 2019, Milke agreed to produce the work product of
13   some of her attorneys but argued other communications between Milke and her counsel
14   remained privileged.     On April 11, 2019, the Court noted that, given Milke’s
15   abandonment of her initial position regarding privilege, “[t]he only remaining dispute . . .
16   is whether [Milke] can still assert the attorney-client or work-product privilege regarding
17   her habeas counsel on other, unidentified, topics.” (Doc. 443 at 2). The Court ordered
18   Milke to produce her communications with habeas counsel for in camera inspection. The
19   Court also ordered Milke to provide a complete privilege log to Defendants. (Doc. 443).
20          Milke delivered the habeas counsel communications to the Court for in camera
21   review. The Court devoted substantial time to reviewing approximately five hundred
22   pages of communications and identifying which portions had to be produced. Then,
23   before the Court ruled on the other privilege-related issues, Defendants filed a motion for
24   sanctions. That motion argued “Milke had engaged in years of discovery violations [and]
25   improper assertions of privilege as well as multiple acts of spoliation of evidence.” (Doc.
26   503 at 9). On July 19, 2019, the Court issued an order resolving that first motion for
27   sanctions. In doing so, the Court made the following findings of fact and conclusions of
28   law:


                                                -7-
 1       • In 2001, Milke gave Frankie Aue2 access to her entire criminal file. Providing
 2         access to a “journalist” destroyed any applicable privilege, meaning Milke had no
           basis for asserting the attorney-client or work-product doctrine regarding that file
 3         in these proceedings.
 4
         • In 2012, Milke waived the attorney-client privilege so [Kenneth] Ray3 could talk
 5         to Aue. If a conversation between Ray and Aue occurred, Milke could not reassert
 6         the attorney-client privilege and doing so in this case was improper.

 7       • Milke had possession of her letters to [Joe] Marino4 for years prior to the
 8         commencement of discovery in this case. Given her statements in those letters,
           Milke waived the attorney-client privilege regarding numerous subjects and Milke
 9         had no factual basis for asserting the privilege on those subjects in this case.
10
         • Milke did not detail what documents she allowed [Gary] Stuart5 to access,
11         meaning she could not provide a meaningful discovery response when asked.
           Despite not knowing what Stuart had accessed, Milke and her attorneys repeatedly
12
           represented Stuart did not have access to privileged communications. That was
13         inaccurate in that Stuart was given access to documents that Milke would later
           claim to be privileged.
14
15       • Frankie Aue maintained a website but Milke had control over its contents.
           Milke’s failure to preserve the website constituted intentional destruction of
16         documents.
17
         • After Milke was released, Milke shredded all letters she had received from Aue.
18         That constituted intentional destruction of documents.
19
         • After Milke was released, Milke shredded her “prison boxes” containing an
20         unknown number and type of documents. That constituted intentional destruction
21         of documents.
22       • In 2017, Milke shredded documents in the files kept by her mother regarding
23         Milke’s criminal and habeas proceedings. Milke kept no record of what she
           destroyed. That constituted intentional destruction of documents.
24
25   2
       Frankie Aue is a German citizen who became interested in Milke’s criminal case and
     eventually worked closely with Milke, her family, and her criminal attorneys. One of
26   Milke’s criminal attorneys described Aue as a “journalist.” Aue ran a website and other
     social media sites on Milke’s behalf.
27   3
       Kenneth Ray was Milke’s criminal attorney during her first trial.
     4
       Joe Marino was an inmate at the time Milke was first arrested and facing trial. Milke
28   exchanged sexually explicit letters with him. (Doc. 466-3 at 4-5).
     5
       Gary Stuart is an attorney and author who wrote a book on Milke’s trial.

                                                -8-
 1
 2       • Milke provided Bommersbach access to many attorney-client communications.
           Given that access, Milke had no good faith basis for asserting attorney-client or
 3         work product doctrine over the subjects covered in those communications in this
 4         case.

 5       • Milke and her counsel received the Bommersbach book on February 21, 2016.
 6         Milke did not produce the book in her first responses to the request for production
           on January 20, 2017. Milke and her counsel had no good faith basis for failing to
 7         include the book in that production.
 8
         • Milke personally received the Bommersbach book on March 9, 2017, as an
 9         attachment to an email. Milke waited four months, until July 12, 2017, to produce
           the email. That was not a timely supplement.
10
11       • Milke did not produce the Bommersbach book until November 15, 2018. Milke
           claims the failure to produce the book earlier was “inadvertent” but that is not
12
           convincing. The more plausible explanation is that Milke was intentionally
13         delaying the production of the book because it contained damaging information
           regarding Milke’s treatment of the attorney-client privilege and Milke’s
14         destruction of documents.
15
         • If Bommersbach is correct that she interviewed Milke sixteen times, Milke’s
16         deposition testimony that she had “an interview” with Bommersbach was false or
17         misleading. Similarly, Milke’s statement that she did not provide Bommersbach
           any written materials was misleading.
18
19       • Milke prepared multiple audio recordings for journalist Peter Aleshire.6 She sent
           those recordings to her investigator, but only to avoid prison officials reviewing
20         them. The recordings were not confidential communications by Milke seeking
21         legal advice and there was no good faith basis for claiming the recordings were not
           required to be produced because of the attorney-client privilege.
22
23       • Milke did not immediately produce the Aleshire recordings upon deciding to
           waive the privilege she had erroneously asserted in the past. Milke waited five
24         months after her waiver before producing the recordings. That was not a timely
25         supplement.

26       • Milke failed to produce a variety of responsive documents, allegedly due to
27
     6
       Peter Aleshire was a journalist who sent a list of questions to Milke while she was
28   incarcerated. Milke chose to tape record her responses to the questions instead of
     responding in writing.

                                               -9-
 1          “inadvertence.” The number of such “inadvertent” acts establish Milke has not
 2          approached her discovery obligations diligently as required by the Federal Rules
            and Court orders.
 3
     (Doc. 503 at 19-21).
 4
            Based on the findings regarding Milke’s failure to produce responsive documents
 5
     and her actions forcing litigation of baseless privilege claims, the Court concluded
 6
     dismissal would be an appropriate sanction. (Doc. 503 at 26). But the Court determined
 7
     “[i]n light of the claims at issue and the extent of the harm Milke allegedly suffered, extra
 8
     caution [was] appropriate.” (Doc. 503 at 27). Therefore, the Court determined an award
 9
     of costs and attorneys’ fees would be ordered. The Court held Milke would be required
10
     to “pay the costs and attorneys’ fees Defendants incurred because of Milke’s failure to
11
     acknowledge the scope of her privilege waiver, her failure to timely produce the materials
12
     she gave Bommersbach, her failure to timely produce the Bommersbach book, and her
13
     failure to timely produce the Aleshire recordings.” (Doc. 503 at 27). The Court also
14
     ordered Milke’s former counsel to submit briefing “addressing whether sanctions
15
     pursuant to 28 U.S.C. § 1927 are merited based on the manner in which privilege issues
16
     were handled, including the handling of the Aleshire recordings, and the delay in
17
     producing the Bommersbach book.” (Doc. 503 at 34).
18
            Anticipating that likely Milke would not be able to pay the entire amount of
19
     monetary sanctions, the Court held Milke was to deposit “an appropriate amount with the
20
     Clerk of Court” to “ensure at least partial satisfaction of the sanctions award in the event
21
     Milke’s claims fail.” (Doc. 503 at 28). If Milke was unable to deposit any meaningful
22
     amount, the Court instructed her to “identify an appropriate and legally acceptable
23
     alternative sanction.” (Doc. 503 at 28). The Court also cautioned, however, “that if the
24
     lesser sanction of a monetary award is not available” the Court would “revisit whether
25
     dismissal of this case is merited.” (Doc. 503 at 28).
26
            On the topic of evidence Milke had destroyed, the Court again determined
27
     dismissal would be an appropriate sanction. (Doc. 503 at 29-30). The Court noted it
28
     could not locate any case where a plaintiff had engaged in similar acts of intentional


                                                - 10 -
 1   destruction of documents and the case was allowed to proceed. (Doc. 503 at 29). But the
 2   Court again concluded dismissal would be too harsh given the claims and alleged harm at
 3   issue. Therefore, the precise spoliation sanction was left for later determination.
 4          Finally, the sanctions order provided guidance regarding some of the parties’
 5   remaining discovery disputes and reminded that all discovery had to be completed by
 6   September 27, 2019. (Doc. 503 at 34).
 7          B. Proceedings After Sanctions Order
 8          On August 12, 2019, Milke’s former counsel, attorneys from the law firm of NSB,
 9   submitted their brief regarding possible sanctions against them for their behavior during
10   discovery. (Doc. 507). NSB explained discovery in this case “included what was to us
11   an exceptionally large quantity of material.” (Doc. 507 at 2). Allegedly as a result of the
12   quantity of material, NSB “did not have [Milke’s] statements (other than her prior
13   testimony) fully read and digested until her deposition approached in the summer of
14   2018.” (Doc. 507-1 at 9). Instead of reviewing Milke’s statements, counsel “relied on
15   more general representations from Ms. Milke and co-counsel about what was included in
16   those prior statements.” (Doc. 507-1 at 9). In particular, NSB stated “[m]uch of the work
17   of reviewing each of Ms. Milke’s prior handwritten statements in letters in preparation
18   for Ms. Milke’s deposition was completed by co-counsel.” (Doc. 507-1 at 9).
19          On the topic of the Bommersbach book, NSB stated they believed the book “was
20   yet another retelling of the public events of Ms. Milke’s prosecution . . . and one in which
21   Ms. Milke had had limited involvement (consistent with Ms. Milke’s later testimony at
22   her deposition).” (Doc. 507-1 at 15). In other words, NSB was unaware that Milke,
23   Bommersbach, and her criminal attorneys had worked closely together and that Milke
24   had provided Bommersbach thousands of pages of documents, including privileged
25   communications. NSB’s ignorance regarding Milke’s relationship with Bommersbach
26   meant NSB did not focus on the book. And NSB believed Milke’s own deposition
27   testimony regarding Bommersbach established that Milke had “limited involvement” in
28   the book. Therefore, according to NSB, the failure to produce the book was simple


                                                - 11 -
 1   inadvertence. (Doc. 507-1 at 17).
 2          On the topic of Aue, NSB claimed it had never been informed by Milke that Aue
 3   had been “permitted to view the entirety of Ms. Milke’s legal file, including documents
 4   covered by attorney-client privilege.” (Doc. 507-1 at 12). In addition, NSB “never
 5   believed Mr. Aue to be a journalist.” (Doc. 507 at 13). And on the topic of the Aleshire
 6   recordings, NSB claimed that it did not know the contents of the recordings and,
 7   “because they were found within attorney-client files,” they believed it was possible they
 8   were privileged. (Doc. 507 at 22). NSB allegedly tried to review them as expeditiously
 9   as possible but, eventually, concluded they were privileged because they had never been
10   sent to Aleshire.
11          In responding to NSB’s position, Defendants appeared to accept that sanctions
12   against NSB were not appropriate. Instead, Defendants argued the primary fault was
13   Milke’s because she had kept NSB “in the dark.” (Doc.549 at 4). While Defendants
14   faulted NSB for their approach to discovery and not reviewing all available documents,
15   Defendants argued “Milke is the true culprit” as she had misled NSB regarding her
16   behavior. (Doc. 549 at 33).
17          On August 16, 2019, Defendants filed their motion seeking the attorneys’ fees and
18   costs they had incurred because of Milke’s misconduct. (Doc. 537, 538). Those motions
19   sought more than $600,000 in fees and costs. That amount represented costs and fees
20   Defendants had already incurred but also included other costs and fees Defendants
21   anticipated they would incur in redoing certain discovery. Milke responded that a proper
22   accounting of the fees and costs would allow for an award of no more than approximately
23   $150,000. (Doc. 563 at 16). Regardless of the exact amount, it is undisputed that at least
24   $150,000 in costs and fees were incurred as a result of Milke’s misconduct during
25   discovery up through July 2019.
26          C. Additional Discovery Problems
27          On September 6, 2019, the parties submitted a joint motion regarding ongoing
28   discovery problems.     That motion explained Milke’s new counsel had recently


                                               - 12 -
 1   “discovered that there were some items in Ms. Voepel’s 7 office which may be responsive
 2   to discovery requests but had not previously been produced.” (Doc. 562 at 4). Because
 3   of the possibility of new information being provided, the parties agreed to vacate all
 4   scheduled depositions. Milke also agreed to “produce all remaining responsive materials,
 5   including those contained within Ms. Voepel’s file, by September 13, 2019.” (Doc. 562
 6   at 5). Defendants proposed they have four weeks to review that information and then
 7   they would likely file a second motion for sanctions by October 11, 2019. The Court
 8   approved the parties’ proposal and ordered Milke to “produce all remaining responsive
 9   materials, including those contained within Ms. Voepel’s file, by September 13, 2019.”
10   (Doc. 568). If the parties disagreed about what materials needed to be produced by that
11   date, they were required to file a discovery dispute no later than September 13, 2019.
12   (Doc. 568). Defendants were then ordered to file their second motion for sanctions by
13   October 11, 2019. (Doc. 568 at 2).
14         On September 12, 2019, Defendants filed a “Motion to Supplement the Record
15   with Information . . . Regarding the Aleshire Tapes.” (Doc. 571). That motion argued
16   recently produced information made it even more unreasonable that Milke had actually
17   withheld the Aleshire tapes as privileged. Milke responded Defendants were confusing
18   two different audio recordings and that Defendants had suffered no prejudice as a result
19   of the late disclosure of the Aleshire tapes. (Doc. 586). In reply, Defendants explained
20   the basis for their confusion and stated it was Milke’s failure to timely produce all
21   responsive material that had caused the confusion. (Doc. 595).
22         On September 13, 2019, the parties filed a joint statement of discovery dispute
23   outlining eight disputes. (Doc. 575). Shortly after, the Court resolved those discovery
24   disputes. (Doc. 583). Milke then filed a motion for clarification. (Doc. 584). The Court
25   resolved the motion for clarification on October 11, 2019. (Doc. 603). In doing so, the
26   Court directed Milke to produce, for possible in camera review, emails from one of her
27   criminal attorneys and current co-counsel. The Court explained it would have possession
28   7
       Lori Voepel was Milke’s attorney during her federal habeas proceedings and during the
     attempted retrial.

                                              - 13 -
 1   of those emails but it would not review them “until, based on the privilege log,
 2   Defendants identify documents where there are genuine questions regarding the
 3   documents’ status as privileged.”8 (Doc. 603 at 3).
 4            After receiving a status report from the parties, the Court set a new final deadline
 5   for discovery. Milke was ordered to “produce all non-privileged documents/emails by
 6   November 1, 2019” and Defendants were ordered to file their second motion for
 7   sanctions by January 15, 2020. (Doc. 609). There was no further request to extend the
 8   discovery deadline and Defendants filed their second motion for sanctions. (Doc. 631).
 9   Milke then filed her response and Defendants their reply. (Doc. 642, 649).
10            D. Second Motion for Sanctions
11            The second motion for sanctions reargues much of what was addressed in the
12   Court’s order on the first motion for sanctions but presents a few new issues and also
13   presents new evidence regarding certain topics. The following are either new topics or
14   ones where additional evidence is available.
15                   1) Failure to Identify Jim Burns and Doug Bice
16            Underlying documents indicate Milke exchanged letters with an individual named
17   Jim Burns for eight years while she was in prison. (Doc. 631 at 22). Milke did not
18   identify this individual in discovery responses nor did she produce any letters she
19   received from him. In trying to explain why Burns was not disclosed, Milke admits an
20   interrogatory requested she “identify every person she has ever spoken to in the last 30
21   years about the events underlying this case” but explains “she could not possibly name or
22   remember . . . every individual she has ever spoken to about the events of December 2,
23   1989.” (Doc. 642 at 22).
24            Underlying documents reveal Milke, while she was in prison, had a romantic
25   relationship of some sort with an individual named Doug Bice. Milke’s criminal attorney
26   and a close friend described Bice as Milke’s “boyfriend.” Milke often spoke to Bice on
27   the phone. She also had others convey messages to him, such as she “loves him a lot”
28
     8
         The Court has these emails but has not reviewed them.

                                                 - 14 -
 1   and she “love[s] him like crazy.” (Doc. 631 at 22-23). In 2007, Milke listed Bice as a
 2   secondary contact on her prison emergency contact form. (Doc. 631-3 at 10). Milke
 3   disclosed that emergency contact form but she did not list Bice in her discovery responses
 4   nor did she produce any letters she received from him. During a recent deposition, Milke
 5   could not remember anything about Bice. That is, she could not recall whether she had
 6   told him she loved him, could not remember how many times he visited her, and did not
 7   even know if she had talked to him more than once on the phone. Milke does not admit
 8   she received and subsequently destroyed letters from Bice. Instead, she argues “[t]here is
 9   no evidence that she destroyed any letters from Bice.” (Doc. 642 at 22). It is not clear
10   what “evidence” of such destruction could possibly exist at this point.
11          A party is not, of course, expected to remember every individual over the span of
12   thirty years. But the fact that Milke could not remember Jim Burns or Doug Bice is very
13   unusual.      More importantly, however, Milke’s own personal documents repeatedly
14   referenced these individuals. If Milke had reviewed her own documents she would have
15   seen the repeated references to Jim Burns and Doug Bice such that she could have
16   provided their names in response to the appropriate interrogatory. In addition, Milke
17   likely had letters from both of these individuals at some point in time. Like many other
18   pieces of evidence, it is unknown when those letters were destroyed but it is likely they
19   were destroyed when, after her release, Milke destroyed her prison files.
20                   2) Failure to Review Carolyn Imhoff’s Letters
21          While she was incarcerated, Milke corresponded with Carolyn Imhoff9 for years.
22   The parties disagree whether Milke should have listed Imhoff in her Rule 26(a)
23   disclosure.     (Doc. 642 at 25-26).      But the more important aspect of Milke’s
24   correspondence with Imhoff is that Milke repeatedly shared privileged communications
25   with Imhoff. For example, in one letter to Imhoff Milke stated “I got some news from
26   my lawyer but I won’t write it in this letter because I know these cops scan through my
27   mail. I’ll tell you all about it when you come on the 22nd.” (Doc. 631 at 30).
28   9
      Carolyn Imhoff is identified as a “hairdresser” who met Milke “through Prison
     Ministeries [sic].” (Doc. 549-1 at 140).

                                                - 15 -
 1          Milke’s statements to Imhoff are additional evidence of the unreasonable position
 2   regarding the attorney-client privilege Milke adopted at the outset of this litigation.
 3   Neither Milke nor her counsel reviewed all available material to determine the extent of
 4   Milke’s waiver of the attorney-client privilege. It is true the letters at issue were in
 5   Imhoff’s possession. However, Milke did not need the letters to inform her attorneys that
 6   she had shared confidential information with Imhoff. If Milke could not remember
 7   whether she had shared confidential information, she could have at least attempted to
 8   obtain the letters from Imhoff to review them. Even a cursory review of the letters would
 9   have established an absolutist position regarding the attorney-client privilege was not
10   possible. Clearly, Milke’s approach of sitting back and blindly asserting the privilege
11   was unreasonable.
12          Milke argues the Imhoff letters and their indications of waiver are “red herring[s]”
13   because the “letters are from the early 1990s and [Milke] has already acknowledged
14   waiver of privilege with” her counsel at that time. (Doc. 642 at 45). That is true but it
15   overlooks the fact that it took months of litigation to reach the point that privilege was
16   waived. All of the privilege briefing and Court orders were premised on Milke having
17   preserved the privilege. The Imhoff letters prove there was no factual basis for asserting
18   the attorney-client privilege the way Milke did.
19                 3) Milke’s Website and Social Media Sites
20          The prior sanctions order addressed Milke’s website but additional disclosures
21   paint a more complete picture regarding Milke’s destruction of the website and other
22   social media sites. As explained by Frankie Aue, “Since 1998, I cooperated with Debra’s
23   mother Renate Janka in order to create a meaningful and comprehensive website. The
24   legal owner of the website/domain was Renate Janka; I was listed as the technical
25   contact.” (Doc. 631 at 53). In approximately 2011, Aue “started using services like
26   Facebook, Twitter and Youtube” to publicize Milke’s criminal and habeas proceedings.
27   (Doc. 631 at 53). The website and the social media sites “happened with the knowledge
28   and consent of Renate Janka, Debra (as much as I could describe it to her), the


                                               - 16 -
 1   representing attorneys and our ‘inner circle’ of friends and family.” (Doc. 631 at 53).
 2   The Court previously found Milke “exercised control over the contents on the [web]site.”
 3   (Doc. 503 at 16). Additional evidence now supports that conclusion regarding both the
 4   website and the other social media sites. That is, while Aue administered the website and
 5   social media sites, he always followed directions from Milke or her counsel regarding the
 6   contents of those sites.10 (Doc. 631 at 63). Therefore, as of the date litigation became
 7   reasonably foreseeable, Milke had an obligation to preserve the website and her social
 8   media sites.
 9          Immediately after the Ninth Circuit’s decision in March 2013, Milke was faced
10   with the prospect of a retrial. Milke’s criminal counsel believed it was crucial to limit the
11   information that prospective jurors might be able to locate regarding Milke’s case. Based
12   on that, Milke’s criminal counsel told Aue to remove particular information from the
13   website and social media sites. (Doc. 631 at 64). In September 2014, a journalist
14   emailed Milke’s criminal counsel to express his opinion the website should “[a]t
15   minimum . . . be cleansed of things that should or will never see light in a court as
16   evidence that damages Debbie.” (Doc. 631 at 64) (emphasis added). Milke’s counsel
17   responded “Thank you . . . I asked Frankie to remove [the posting], and he took it down
18   early this morning.” (Doc. 584-10 at 11). Later counsel asked Aue to remove the entire
19   website. (Doc. 600-2 at 142). Counsel was informed that removing the website might
20   only be “a temporary action” but removing the Facebook postings would lead to their
21   permanent loss. (Doc. 600-2 at 152). There is no evidence that Milke’s counsel were
22   concerned over the loss of such evidence.11 Aue followed counsel’s directions and at
23   least portions of the website and social media sites were removed in October 2014. (Doc.
24   10
        Milke’s criminal counsel described Aue as “the webmaster for Debra’s website.”
     (Doc. 600-4 at 31).
25   11
        One of Milke’s criminal attorneys and local co-counsel in this case has provided a
     declaration that he instructed Aue to remove the website and social media sites but there
26   was “no intention whatsoever of causing the destruction of any relevant evidence.” (Doc.
     584-7 at 2). There is no further explanation, however, that any efforts were made to
27   preserve the evidence. Moreover, another one of Milke’s criminal attorneys was
     explicitly told that removing a Facebook posting would lead to its permanent destruction.
28   (Doc. 600-2 at 152). Despite being told of the permanent destruction, no effort was made
     to preserve the Facebook posting.

                                                - 17 -
 1   584-10 at 13). In short, after March 2013, Milke’s agents instructed Aue to remove or
 2   delete evidence they viewed as damaging to Milke’s position. The complete contents of
 3   the website and the social media sites were lost.
 4          The website and social media sites remained active to some extent until 2015. In
 5   2015, after this case was filed, Aue and Milke were interviewed for “Injustice Anywhere
 6   Radio.” During that interview Aue was asked about a series of videos he had posted to
 7   YouTube. Aue explained he had removed them “because in the civil proceedings the
 8   attorneys were asking to remove literally everything.” When the interviewer said the
 9   videos were no longer on YouTube, Aue stated the civil proceedings were “the reason”
10   he had removed them. Those YouTube videos were not produced in this litigation until
11   August 14, 2019.
12          In sum, Milke or her agents directed the removal and destruction of the website
13   and portions of the social media sites after March 2013.          Milke now argues Aue
14   eventually produced a copy of his hard drive that contained all the materials previously
15   posted online but it is impossible to know whether the materials obtained from Aue
16   represent everything that should have been preserved and disclosed. Moreover, given
17   that Milke shared privileged communications with Bommersbach for use in writing a
18   book, Milke likely allowed Aue to post privileged communications online if Aue deemed
19   them useful. A complete record of the website and social media sites would have been
20   useful in either preventing privilege disputes or guiding Defendants’ discovery efforts.
21                 4) Documents from Aue
22          After this litigation began, Milke’s counsel contacted Aue about materials he had
23   related to Milke. Aue allegedly informed them he was outside the subpoena power of the
24   Court and he would not voluntarily produce any information. (Doc. 545-3 at 2). Milke’s
25   counsel apparently accepted that statement. There is no evidence that Milke herself
26   asked Aue to produce documents. In January 2019, after Milke obtained new counsel,
27   that new counsel spoke with Aue by telephone.           Aue stated he had a hard drive
28   containing information, but it was his “work product” and he would not produce it. (Doc.


                                                - 18 -
 1   642-8 at 4). After defense counsel discovered the interview where Aue stated he had
 2   removed items at the urging of Milke’s civil counsel, Milke’s new counsel again
 3   contacted Aue. Aue then provided a link to an Internet archive containing snapshots of
 4   what the website looked like at certain times. Aue also provided links to his YouTube
 5   videos. In August 2019, Aue informed Milke’s counsel he still had a hard drive but it no
 6   longer functioned and the information was not recoverable. Aue later located another
 7   hard drive and informed Milke’s counsel he would send that hard drive to her.
 8         Aue’s hard drive was received by Milke’s counsel on October 30, 2019 and Milke
 9   produced a copy of the hard drive a few days later. (Doc. 642-8). The hard drive
10   contains copies of videos, audio files, and documents related to Milke. Defendants have
11   made a credible argument that some of this information would have been helpful had it
12   been produced earlier.    As important, the hard drive establishes some of Milke’s
13   discovery responses were incomplete. In particular, the hard drive included videos of
14   some of Milke’s media appearances that had not previously been disclosed. Milke claims
15   “most of those files were . . . publicly available or had already been produced in
16   discovery.” (Doc. 642 at 36). Thus, Milke concedes the hard drive included some files
17   and videos that Defendants had not received before. (Doc. 649 at 9).
18         Milke’s explanation for failing to produce the Aue hard drive earlier is that “Aue
19   was a third party not in [Milke’s] control, and he was outside of subpoena power.” (Doc.
20   642 at 32). According to Milke, the only thing she could do was give “Aue’s contact
21   information to her counsel and have them contact him directly for information.” (Doc.
22   642 at 32). Milke offers no reasonable explanation why she could not ask Aue to
23   produce the hard drive. Milke and Aue were exceptionally close and Milke stayed at
24   Aue’s house in Arizona after she was released from prison. (Doc. 459-9 at 57). There is
25   evidence she was still corresponding directly with Aue as of August 2019 when Aue
26   produced the hard drive. There is no evidence of Milke making any direct effort for Aue
27   to produce the hard drive. (Doc. 631 at 71). In addition to not making a meaningful
28   effort to have Aue produce the hard drive, Milke’s protestations that Aue was completely


                                              - 19 -
 1   beyond her control are in considerable tension with how he acted in the past. Over the
 2   course of many years, Aue acted as Milke’s agent in establishing and maintaining the
 3   website and social media sites. Milke and her counsel routinely provided instructions to
 4   Aue regarding the website and social media sites, which Aue always followed.
 5   Moreover, in the context of the privilege dispute, Milke claimed “Aue was treated as a
 6   member of the defense team” and he “acted as a volunteer paralegal or secretary.” (Doc.
 7   642 at 38). But when it came time for him to produce material in his possession, Milke
 8   claimed he was outside her control. Thus, depending on her focus, Aue is either a trusted
 9   “member of the defense team” or a “third party not in [Milke’s] control.”12
10                 5) Boxes in Lori Voepel’s Office
11          The parties’ briefing is not entirely clear on what occurred regarding the boxes in
12   Lori Voepel’s office. Milke’s previous attorneys, NSB, claimed to have reviewed those
13   boxes shortly after the October 2018 Order when they were ordered to organize the file
14   and provide complete responses to any outstanding requests for production. (Doc. 383 at
15   26). Despite that review, responsive documents in those boxes were not produced at that
16   time. Instead, in August and September 2019, Milke’s new counsel reviewed the boxes
17   and identified additional responsive material.      The additional responsive material
18   included, at the very least, an additional documentary that Milke’s criminal counsel had
19   worked on, printouts from Milke’s website, and the series of YouTube videos Aue had
20   created. (Doc. 642 at 16). Milke does not offer any explanation why this evidence was
21   not produced years earlier. The production of this evidence in the fall of 2019 established
22   clear violations of the Court’s October 2018 Order to produce all responsive documents.
23   It also creates serious doubts about the completeness of all of Milke’s discovery
24
     12
        The record is unclear regarding formal ownership of the website and social media sites.
25   Given Aue’s location in Germany, it is possible Milke had no legally enforceable way to
     obtain documents from him. See, e.g., In re Citric Acid Litig., 191 F.3d 1090, 1108 (9th
26   Cir. 1999) (“Control is defined as the legal right to obtain documents upon demand.”).
     But the present record is unique in that Aue acted as Milke’s agent throughout their
27   relationship. Having established an agency relationship, the sites and evidence in Aue’s
     possession were presumptively under Milke’s control. What is more, perhaps if she
28   informed defense counsel of the potential content of the information they could have
     made efforts to obtain it or interview Aue.

                                               - 20 -
 1   responses.
 2                6) Jeff Trollinger
 3         After being released from prison, Milke saw Jeff Trollinger, a social worker, for
 4   eight “therapy sessions.” (Doc. 631 at 75). Milke did not disclose Trollinger in response
 5   to discovery requests and Defendants only learned of him through reviewing emails
 6   produced by Milke. According to Milke, she did not disclose Trollinger because she “did
 7   not recall” she had received treatment from him. No records exist regarding the content
 8   of Milke’s sessions with Trollinger and Trollinger died in 2019, before Defendants had
 9   the opportunity to depose him.
10         Milke claims her failure to disclose Trollinger was not prejudicial because
11   Defendants chose not to depose Milke’s current mental health provider. (Doc. 642 at 46).
12   But Defendants respond they have the treatment notes from Milke’s current mental health
13   provider and nothing from Trollinger.        Had Milke disclosed Trollinger earlier,
14   Defendants claim they would have at least subpoenaed his records or deposed him. Even
15   assuming Milke did not recall seeing Trollinger, Milke’s own documents contain
16   extensive references to Trollinger.   Thus, this is yet another example of Milke not
17   reviewing her own files before providing discovery responses.
18                7) Testimony Regarding Bommersbach
19         In the previous sanctions order, the Court described Milke’s deposition testimony
20   regarding Jana Bommersbach. (Doc. 503 at 13-14). Defendants now argue additional
21   evidence proves Milke was trying to hide the extent of her involvement with
22   Bommersbach so that Defendants would not become aware of the extent of Milke’s
23   waiver of the attorney-client privilege and work product doctrine. It is now clear that
24   Milke was, in fact, attempting to hide the extent of her involvement with Bommersbach.
25         In her original deposition, Milke was asked what materials she had provided to
26   Bommersbach.
27                Question: What did you provide to Jana in order for her to be
                  able to write the book?
28
                  Answer: Um, I just -- I -- I had an interview with her. You

                                              - 21 -
 1                 have to ask her what she got. I don’t know.
 2                 ***
 3                 Question: Did you provide Jana with any written materials?
                   Any notes, any memos?
 4
                   Answer: I only recall --I only recall having an interview with
 5                 her. I was still in prison. So she came to see me at the prison.
 6
     In the first sanctions order, the Court commented on this testimony by observing
 7
     “[a]ccording to Bommersbach, she interviewed Milke four times while she was in the
 8
     Perryville prison, once while she was in the county jail, and ‘a dozen times’ after Milke
 9
     was released.” (Doc. 503 at 14). The Court then found that if Bommersbach were
10
     believed, Milke’s “deposition testimony that she had ‘an interview’ with Bommersbach
11
     was false or misleading.” (Doc. 503 at 14).
12
            During a subsequent deposition, Milke was asked about her contacts with
13
     Bommersbach and she provided a very different view of her relationship than simply “an
14
     interview” while she was in prison.       Milke testified she remembered Bommersbach
15
     visiting her twice while she was in prison. Milke did not dispute, however, that the
16
     records showed Bommersbach had met with Milke while she was incarcerated four times
17
     for a total of fourteen hours. (Doc. 631-2 at 593). Milke also testified that, after being
18
     released from prison, she and Bommersbach had multiple lunches and dinners together,
19
     Bommersbach attended Milke’s birthday party, Milke attended a Christmas party at
20
     Bommersbach’s home, Milke had been to Bommersbach’s home a handful of other
21
     times, and Milke went on a four-week publicity tour in Germany to promote
22
     Bommersbach’s book. (Doc. 631-2 at 600). An email Bommersbach sent to Milke’s
23
     criminal counsel also shows that documents in Bommersbach’s possession were, in fact,
24
     under Milke’s control.
25
            In July 2014, Bommersbach emailed Milke’s criminal counsel to address Milke’s
26
     plan to file a civil suit. Bommersbach stated “I think that’s a bad idea” because filing suit
27
     before the criminal proceedings had terminated would make Milke look “really greedy
28
     and crass.” Bommersbach also explained that Milke had asked for the return of some


                                                - 22 -
 1   documents in Bommersbach’s possession so that those documents could then be given to
 2   the “civil attorneys.” Bommersbach stated “I’ll provide [the documents], but want to be
 3   sure everyone knows my great fear of a civil case going forward.” In other words,
 4   documents in Bommersbach’s physical possession still belonged to Milke and Milke
 5   could demand their return at any time.
 6         Defendants describe Milke’s original deposition testimony as attempting “to
 7   conceal her contact with Bommersbach” and, in particular, “to conceal the existence of a
 8   litany of documents Milke knew to be in Bommersbach’s possession.” (Doc. 631 at 46).
 9   That concealment allegedly was to prevent Defendants from learning that Milke had
10   provided Bommersbach with many documents which Milke would withhold in the
11   present litigation as privileged. Milke responds that she has always “testified to her
12   recollection about the number of times she had been interviewed or visited by
13   Bommersbach in prison.” (Doc. 642 at 50) (emphasis in original). In addition, Milke
14   allegedly could not have been “attempting to give false testimony” at her original
15   deposition because Defendants already had her prison records which established
16   Bommersbach had visited Milke multiple times. (Doc. 642 at 50). Milke does not
17   explain why she had no idea what documents were given to Bommersbach nor does she
18   explain why she was unable to produce the documents she had given to Bommersbach.
19   Given Milke’s refusal to produce the documents, Defendants had to subpoena those
20   documents directly from Bommersbach.
21         Based on the present record, Milke’s original deposition testimony was misleading
22   and evasive. Milke’s extensive contacts with Bommersbach both during and after prison
23   establish Milke’s description of having just “an interview” with Bommersbach was not
24   remotely accurate. Moreover, it strains credulity to believe Milke had absolutely no
25   recollection of the documents provided to Bommersbach.             It turned out that
26   Bommersbach had received 7,000 pages of documents from Milke (or her counsel) and,
27   at one point in time, Milke requested the return of specific documents from
28   Bommersbach. Thus, Milke’s original deposition testimony was an attempt to conceal


                                              - 23 -
 1   the extent of Milke’s involvement with Bommersbach. Moreover, Milke’s claim that
 2   Defendants would have to seek any documents directly from Bommersbach was not
 3   accurate and nothing less than a tactic to frustrate effective discovery.
 4          Defendants describe Milke’s original testimony regarding Bommersbach as
 5   constituting perjury. To qualify as perjury, statements must be made “with the willful
 6   intent to provide false testimony, rather than as a result of confusion, mistake, or faulty
 7   memory.” United States v. Dunnigan, 507 U.S. 87, 94 (1993). Throughout this case
 8   Milke has displayed a remarkably selective and poor memory.13 But the present record
 9   does not definitively establish those memory difficulties are feigned. That is, the Court
10   cannot definitively determine Milke’s testimony constituted a willful intent to provide
11   false testimony. But it is highly implausible that Milke’s description of her contacts with
12   Bommersbach as consisting of “an interview” was the result of confusion, mistake, or
13   faulty memory.     For present purposes, the Court merely concludes Milke’s original
14   deposition testimony was misleading and evasive in an attempt to frustrate discovery.
15                 8) Milke’s Destruction of Documents
16          As outlined in the previous sanctions order, Milke traveled to Germany in
17   December 2017 to clean out her mother’s home. While there, “Milke shredded the
18   contents of multiple boxes her mother had kept regarding the criminal and habeas
19   proceedings.”14 (Doc. 503 at 17). An email produced after that sanctions order shows
20   13
        Defendants cite a variety of instances where Milke’s memory was, for her purposes,
     conveniently very poor. For example, Milke testified that she did not keep a journal but
21   documents show that she did. Milke testified that she had no memory of the many letters
     she wrote to Joe Marino, despite those letters containing extreme professions of love,
22   something it seems unlikely she would forget. Milke testified she had “no idea” who
     Rick Scavone was but documents show he was a high school friend who Milke
23   maintained a close relationship with during her early incarceration. (Doc. 549 at 16).
     Milke testified that, at one point in time, her only connection to the outside world was a
24   friend named Vince Felix but documents show a close friendship with Carolyn Imhoff.
     All of these examples, while perhaps not sanctionable on their own, support the view that
25   Milke was not serious about her discovery obligations and even may have intentionally
     disregarded them. In particular, Milke has refused to review documents that might
26   refresh her recollection regarding individuals or events. Only after Defendants
     painstakingly confronted her with the relevant documents did Milke remember some
27   events or individuals. And even then, Milke’s memory has substantial holes regarding
     events or individuals that may not be helpful to her current claims.
28   14
        During a recent deposition Milke stated she did not “shred documents in Germany.”
     Instead she “threw out documents in Germany.” (Doc. 631-2 at 280-81). Because there

                                                 - 24 -
 1   Milke informed co-counsel in the present suit, of her plans to destroy her mother’s files.
 2   In an email Milke sent to him approximately nine months after filing this suit, Milke
 3   stated “My mother saved everything from my case and next summer I plan to shred it
 4   all.” (Doc. 631 at 18). He responded to that email but did not comment on Milke’s
 5   shredding plan.
 6          The fact that Milke’s counsel was aware of her plans to destroy her mother’s file
 7   and made no effort to dissuade her makes that destruction more serious than the Court
 8   previously concluded. It is hard to believe that Milke informed her counsel of her plan
 9   and counsel failed to object. To state the obvious, in civil litigation a party plainly cannot
10   destroy material evidence.
11                                           ANALYSIS
12          Defendants’ second motion for sanctions outlines the above events and argues that
13   Milke’s behavior now merits the sanction of dismissal. Milke responds that, despite all
14   of her behavior over the three years of discovery, Defendants have not been prejudiced.
15   That is, Milke argues all the untimely produced evidence as well as all the destroyed
16   evidence supports her claims. But it is clear that cannot be established on the record by
17   this Court because Milke destroyed evidence after she planned to file a civil suit. Milke
18   also failed to review her own files, provided materially incomplete discovery responses,
19   and asserted baseless claims of privilege. That behavior shifted the financial burden to
20   Defendants to try to locate responsive documents and also prevented Defendants from
21   having access to crucial documents. Because Milke has admitted she lacks the ability to
22   pay any of the costs her behavior imposed on Defendants, and crucial documents have
23   been lost, Defendants have suffered ample prejudice to support dismissal.
24   I. Duty to Preserve Evidence
25          In resolving the first motion for sanctions, the Court ruled Milke’s duty to preserve
26   evidence was triggered “in March 2013 when the Ninth Circuit granted habeas relief.”
27   (Doc. 503 at 19 n.6). In their second motion for sanctions, Defendants argue the duty
28
     is no meaningful difference, the Court will refer to them as “shredded.”

                                                 - 25 -
 1   was triggered much earlier given Milke’s repeated statements that she was planning and
 2   preparing litigation against government officials. (Doc. 631 at 15-18). Milke responds
 3   that the Court already resolved this issue and the Court should continue to hold Milke
 4   “did not have a duty to preserve material before the Ninth Circuit’s habeas ruling in
 5   2013.” (Doc. 642 at 42).
 6             There is no question the evidence shows Milke planned litigation beginning
 7   almost immediately after her arrest.     During her incarceration, Milke explicitly and
 8   repeatedly stated she planned on suing governmental officials based on her prosecution.
 9   (Doc. 503 at 10 n.2) (repeated statements that Milke planned to sue). Given those plans,
10   Milke has never offered a reasonable explanation for her behavior of repeatedly
11   destroying, and asking others to destroy, potentially relevant evidence. If the rule were
12   that a party with a subjective intent to sue must preserve evidence, Milke’s behavior
13   during the entirety of her incarceration would be sanctionable.         Existing caselaw,
14   however, provides that the duty to preserve normally does not turn on a party’s subjective
15   intent.
16             “The duty to preserve evidence begins when litigation is pending or reasonably
17   foreseeable.” Micron Tech., Inc. v. Rambus Inc., 645 F.3d 1311, 1320 (Fed. Cir. 2011).
18   “When litigation is ‘reasonably foreseeable’ is a flexible fact-specific standard that
19   allows a district court to exercise the discretion necessary to confront the myriad factual
20   situations inherent in the spoliation inquiry.” Id. And crucially for the present case,
21   “[t]his is an objective standard, asking not whether the party in fact reasonably foresaw
22   litigation, but whether a reasonable party in the same factual circumstances would have
23   reasonably foreseen litigation.” Id.
24             Adopting a very generous and favorable view to Milke, litigation was not
25   “reasonably foreseeable” until the Ninth Circuit granted relief on March 14, 2013. The
26   record makes clear Milke intended to file suit at least by then but her subjective intent
27   may not have been objectively reasonable. As of the date of the Ninth Circuit’s decision,
28   however, a reasonable person would have known litigation was likely. Therefore, the


                                               - 26 -
 1   Court will continue to treat Milke’s duty to preserve evidence as triggered on March 14,
 2   2013.
 3   II. Dismissal for Discovery Misconduct
 4           Milke’s behavior during discovery raises three bases for sanctions: 1) failure to
 5   submit complete and accurate discovery responses; 2) willful and intentional destruction
 6   of physical evidence; and 3) willful and intentional destruction of electronically stored
 7   information. In addressing these three grounds, the Court will analyze the evidence from
 8   both the first and second motion for sanctions together because it is the entirety of
 9   Milke’s conduct that supports the drastic sanction of dismissal.
10           A. Incomplete Responses to Requests for Production
11        In November 2016, Defendants propounded the following requests for production:
12      • “Produce all medical, mental health, substance abuse and/or other healthcare
          provider records for providers seen at any time between December 2, 1988 and the
13        present.”
14
        • “Produce all letters, emails, correspondence, cards, memos or any other form of
15        written communication” regarding the events of Milke’s criminal proceedings.
          This request excluded “all attorney-client communications, provided that they
16
          were not shared with a third-party who was not acting as a legal representative for
17        [Milke].”
18
        • “Produce any and all news articles . . . broadcasts and/or any other form of media
19        documenting your conversations with and/or your criminal prosecution and civil
          lawsuit with journalists, press, news media, press corps, reporters, investigators,
20
          commentators and/or any other news medium in your representative’s possession.”
21   In responding to these requests for production, Milke was required “to reasonably and
22   diligently search for and produce responsive documents” in her possession, custody, or
23   control. Reinsdorf v. Skechers U.S.A., Inc., 296 F.R.D. 604, 615 (C.D. Cal. 2013).
24   “Control is defined as the legal right to obtain documents upon demand.” In re Citric
25   Acid Litig., 191 F.3d 1090, 1107 (9th Cir. 1999). Thus, Milke had “an affirmative duty to
26   seek [responsive documents] reasonably available to [her] from [her] . . . agents, or others
27   subject to [her] control.” Hill v. Eddie Bauer, 242 F.R.D. 556, 560 (C.D. Cal. 2007).
28   This standard does not require “perfection.” Reinsdorf, 296 F.R.D. at 615. But Milke’s


                                                - 27 -
 1   “search and response” had to be “objectively reasonable under the circumstances.” Id.
 2          Before providing her initial responses to the requests for production, Milke did not
 3   conduct anything close to a reasonable search and review of the necessary documents. In
 4   particular, Milke’s counsel did not review the documents under Milke’s control for
 5   purposes of determining whether she had revealed privileged communications to third
 6   parties. For example, Milke’s counsel did not review the Marino letters to identify
 7   instances where Milke had shared privileged communications. Beyond not reviewing
 8   documents in her possession, Milke also failed to reveal to her former counsel that Aue
 9   had been given access to the entire criminal file, including attorney-client privileged
10   communications.       Milke also did not reveal she (or other counsel) had provided
11   thousands   of   pages     of documents, including      privileged   communications,    to
12   Bommersbach. The access provided to Aue and Bommersbach meant Milke could not
13   withhold documents based on privilege assertions. The withholding of those documents
14   rendered her initial discovery responses materially incomplete.
15          Milke’s initial production of documents was also incomplete based on the failure
16   to review the boxes located at the offices of her current co-counsel, and her former
17   criminal counsel.15      Milke, through NSB, apparently conducted some unidentified
18   amount of review of those boxes but that review did not lead to the production of all
19   responsive information as evidenced by the additional production of documents from
20   criminal counsel’s boxes in the fall of 2019.16 There is no explanation how Milke could
21   have been participating in discovery in good faith if she had not yet reviewed the boxes at
22   her criminal counsel’s office.
23          Milke also was not keeping track of her own media appearances, meaning she
24   15
        Milke, wisely, does not dispute this point. See Ethical Rule 1.16(d), Arizona Rules of
     Professional Conduct (“Upon the client’s request, the lawyer shall provide the client with
25   all of the client’s documents, and all documents reflecting work performed for the
     client.”). See also Hill v. Asset Acceptance, LLC, No. 13CV1718-BEN BLM, 2014 WL
26   3014945, at *7 (S.D. Cal. July 3, 2014) (“[I]f Defendant’s current or former counsel has
     responsive documents, Defendant has possession, custody, or control of those documents
27   for purposes of discovery.”)
     16
        The evidence produced in the fall of 2019 from criminal counsel’s boxes is evidence
28   that Milke violated the Court’s October 2018 to organize her file and provide complete
     responses to outstanding discovery requests.

                                               - 28 -
 1   could not provide a complete and accurate response to the request for production
 2   regarding her media appearances. It was not until the fall of 2019 when Aue produced
 3   his hard drive that Defendants learned of additional media appearances. Again, Milke
 4   has not provided any explanation for her behavior.
 5         Overall, Milke’s approach to the requests for production was to produce as little as
 6   possible, both by asserting privilege and by failing to conduct a reasonable (or any)
 7   search of her own documents. Even assuming there was some explanation for Milke’s
 8   incomplete initial responses early in this suit, discovery was proceeding for years and
 9   Milke failed to timely supplement those responses after it became clear more was needed.
10   That failure renders Milke subject to sanctions pursuant to Federal Rule of Civil
11   Procedure 37(c).
12         B. Incomplete Interrogatory Responses
13        Early in this case Defendants propounded interrogatories, including:
14      • “State the full name, current residential address and phone number for all
          witnesses, individuals, business, corporations, investigators, media, etc. who you
15        have spoken to about the events on December 2, 1989, the Phoenix Police
16        Department’s investigation, your criminal prosecution and/or any other discussion
          related to the claims in your lawsuit.”
17
        • “Identify by name, address and telephone number any medical doctor, registered
18
          nurse, specialist, doctor, psychologist, counselor, psychiatrist, addiction specialist
19        or any other medical or mental healthcare provider who has evaluated Plaintiff for
          any reason, including, for substance abuse, mental or emotional problems since
20
          December 2, 1989, including all medical treatment Plaintiff received while in
21        Arizona Department of Corrections’ custody.”
22   (Doc. 642-28). To respond to these interrogatories, Milke had an obligation to review
23   appropriate materials and “respond to the fullest extent possible.” Gorrell v. Sneath, 292
24   F.R.D. 629, 632 (E.D. Cal. 2013). She was “not required to conduct extensive research
25   in order to answer an interrogatory, but a reasonable effort to respond must be made.” Id.
26         Consistent with her failure to review her own documents for purposes of her
27   privilege assertions, Milke also failed to review her own documents to identify all the
28   individuals she had spoken to about the relevant events. In particular, Milke failed to


                                               - 29 -
 1   identify Jim Burns and Doug Bice. Milke also failed to identify Trollinger as a mental
 2   healthcare provider she had seen. Burns, Bice, and Trollinger were referenced, some of
 3   them repeatedly, throughout Milke’s documents.          Milke’s incomplete interrogatory
 4   responses are an additional basis for sanctions under Federal Rule of Civil Procedure
 5   37(c).
 6            C. Overall Discovery Behavior
 7            This case involves a large span of time and a huge amount of documents. Thus,
 8   Milke is not faulted for not remembering every single person she has corresponded with
 9   over the course of thirty years, every media interview she conducted, or every mental
10   healthcare provider she visited. But Milke is clearly responsible for not conducting a
11   reasonable search and review of her own documents. According to NSB, the positions
12   they adopted on privilege issues were the result of Milke not being forthcoming regarding
13   the access provided to Aue and Bommersbach. And while the standard is not perfection,
14   a party must explain to her counsel the instances where she provided access to individuals
15   likely to share information with the rest of the world. Moreover, obviously it is not too
16   much to ask for a party to identify a former boyfriend and a mental healthcare provider
17   repeatedly referenced in underlying documents.
18            Milke remedied some of her failures on November 27, 2019, when she served her
19   third supplemental response to Defendants’ interrogatories. (Doc. 642-28). That is, over
20   four years after initiating this case, Milke was able to disclose individuals repeatedly
21   referenced in her own documents. But “[l]ast-minute tender of documents does not cure
22   the prejudice to opponents.” N. Am. Watch Corp. v. Princess Ermine Jewels, 786 F.2d
23   1447, 1451 (9th Cir. 1986). That is the situation most clearly regarding Trollinger. He is
24   deceased and there are no records from his treatment of Milke.          Defendants were
25   prejudiced by Milke’s failure to timely identify Trollinger.
26            More generally, Defendants were able to identify relevant individuals and obtain
27   responsive documents only after expending a great deal of time and effort. It was
28   improper for Milke to shift the burden of correcting her inadequate discovery responses


                                                - 30 -
 1   to Defendants. It is important to note that throughout this litigation Milke has been
 2   represented by experienced counsel. This is not a situation where a pro se litigant with
 3   no knowledge regarding discovery procedures was attempting to navigate the discovery
 4   process.17 Rather, Milke has benefited from teams of lawyers working on her behalf.
 5   With so many lawyers working on her behalf, it is unclear why the discovery process
 6   went so awry.      In the usual case involving incomplete document productions or
 7   interrogatory responses, the appropriate sanction likely would be an award of costs and
 8   fees. As explored in the next sections, however, Milke engaged in other misconduct and
 9   she has testified that she has no ability to pay any of the costs and fees. That leaves
10   dismissal the appropriate sanction.
11          D. Spoliation of Physical Evidence
12          “There are two sources of authority under which a district court can sanction a
13   party who has despoiled evidence: the inherent power of federal courts to levy sanctions
14   in response to abusive litigation practices, and the availability of sanctions under Rule 37
15   against a party who fails to obey an order to provide or permit discovery.” Leon v. IDX
16   Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006). For present purposes, the Court will focus
17   on the inherent power option and Milke’s behavior in destroying her prison boxes and
18   destroying her mother’s files.
19          In assessing whether dismissal for spoliation is an appropriate sanction, the Court
20   must consider five factors: (1) the public’s interest in expeditious resolution of litigation;
21   (2) the court’s need to manage its dockets; (3) the risk of prejudice to the party seeking
22   sanctions; (4) the public policy favoring disposition of cases on their merits; and (5) the
23   availability of less drastic sanctions.” Id. These factors should not be viewed as “a
24   mechanical means of determining what discovery sanction is just.” Valley Engineers Inc.
25   v. Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998). Instead, the factors are “a way
26
     17
       Even in that situation, however, pro se litigants are held to “the same rules of procedure
27   that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). The
     failure to follow the rules of procedure has occasionally caused the dismissal of such
28   cases. See, e.g., Sanchez v. Rodriguez, 298 F.R.D. 460, 462 (C.D. Cal. 2014) (dismissing
     with prejudice after pro se failed “to comply with court-ordered discovery obligations”).

                                                 - 31 -
 1   for a district judge to think about what to do.”      Id.    A threshold requirement for
 2   dismissal, however, is that the Court make “a finding of willfulness, fault, or bad faith.”
 3   Id.
 4                 1) Willfulness, Fault, or Bad Faith
 5          Documents generated during Milke’s time in prison would be relevant to the
 6   claims or defenses in this case. Those documents more likely than not included Milke’s
 7   own statements regarding what occurred during her interrogation and also would be
 8   relevant regarding her damages. While the Court has ruled that Milke did not have an
 9   obligation to preserve those documents until March 2013, she chose to destroy her prison
10   files after March 2013.     Moreover, this litigation had already been proceeding for
11   approximately two years when she destroyed her mother’s files. Again, those files more
12   likely than not included documents recounting crucial events.
13          Throughout all the sanctions briefing Milke has never provided a coherent
14   explanation for her decision to destroy these documents. While Milke has claimed the
15   documents were not important or were merely copies of documents she had elsewhere,
16   there is no evidence of this beyond Milke’s say-so. As the Court noted previously, “[a]
17   party cannot destroy whatever documents it wishes and avoid any repercussions by
18   claiming none of the destroyed documents were important.” (Doc. 503 at 28). Milke
19   knew of her duty to preserve evidence but destroyed evidence anyway. That is sufficient
20   to establish willfulness, fault, or bad faith. See Leon v. IDX Sys. Corp., 464 F.3d 951,
21   959 (9th Cir. 2006) (affirming finding that “behavior amounted to willful spoliation
22   because [the plaintiff] knew he was under a duty to preserve all data on the laptop, but
23   intentionally deleted many files”).
24                 2) Public’s Interest in Expeditious Resolution and Court’s Docket
25          The first factors the Court must consider when deciding whether dismissal is
26   appropriate involve the public’s interest in expeditious resolution of litigation as well as
27   the Court’s need to manage its docket. This case has been pending for over five years.
28   During that time, the Court has repeatedly attempted to impose an end-date for discovery.


                                                - 32 -
 1   The Court repeatedly warned the parties they were taking too long to complete discovery
 2   and the Court even took the unusual step of requiring the parties submit an interim
 3   discovery plan so the Court could monitor this case and ensure discovery was completed.
 4   Milke’s misconduct thwarted those efforts.
 5          By withholding documents or producing documents long after they should have
 6   been produced, Milke prevented this case from being ready for trial. In addition, Milke’s
 7   actions required extensive Court involvement in needless privilege and other discovery
 8   disputes.18 Milke’s behavior has complicated discovery far more than necessary. The
 9   need to bring this litigation to a close, and for the Court to manage its own docket in a
10   responsible way as required by the Rules of Civil Procedure, support dismissing the case.
11                 3) Risk of Prejudice
12          The central factual dispute in this case boils down to a swearing contest between
13   Milke and Detective Saldate. Who is to be believed regarding what occurred in the
14   interview between Milke and Saldate? Did Milke confess or not? Milke’s credibility is
15   at the heart of this case and Defendants were entitled to discover any evidence that might
16   impugn her credibility.19 Over the years, Milke has repeatedly recounted the crucial
17   events in written statements. Defendants were entitled to all of those statements as they
18   would be critical for establishing whether Milke’s version of events has varied over time.
19   Given the importance of Milke’s credibility to this case, any destruction of Milke’s prior
20   statements is devastating from Defendants’ perspective. Depriving Defendants of the
21   possibility of undermining Milke’s credibility has the effect of depriving Defendants of
22   the most straightforward way of defeating Milke’s claims: proving Milke is lying. Thus,
23   the prejudice inquiry “looks to whether [Milke’s] actions” in destroying evidence has
24   “impaired [Defendants’] ability to go to trial or threatened to interfere with the rightful
25   decision of the case.” Leon v. IDX Sys. Corp., 464 F.3d 951, 959 (9th Cir. 2006).
26
     18
        Milke’s former counsel, NSB, engaged in obstructive behavior during depositions,
27   including the use of profanity. The Court had to order counsel stop coaching witnesses
     through the use of speaking objections. (Doc. 336 at 11).
28   19
        Milke herself has described the dispute between Milke and Saldate as the central
     factual dispute. (Doc. 442 at 2).

                                               - 33 -
 1          The destroyed prison documents and the files maintained by Milke’s mother more
 2   probably than not included documents regarding the core events at issue in this case.
 3   Thus, the documents that Milke destroyed would “likely be at the heart of [the] defense
 4   were [they] available.” Id. Milke’s early recollection or recounting of the crucial events
 5   have at least the possibility of contradicting her current position regarding what occurred
 6   between her and Saldate. It is already clear from other documents that Milke’s version of
 7   what occurred has substantially varied over the years. (Doc. 74 at 23) (Milke alleged
 8   Miranda rights read once and she stated she did not understand); (Doc. 466-12 at 55)
 9   (Milke said Miranda rights were read twice after which she stated she understood). Thus,
10   the loss of the documents threatens the rightful decision of the case.
11          Milke disagrees that Defendants have suffered any prejudice regarding the central
12   issues in this case. According to Milke, she has acted in good faith and the core issue of
13   whether she confessed remains a disputed issue of fact. That is, “Defendants have failed
14   to meet their burden of identifying a single piece of evidence that undermines Plaintiff’s
15   claims on the merits, bolsters any of their defenses, or otherwise interferes with the
16   rightful decision of the case.” (Doc. 642 at 5). That is inaccurate. Defendants have
17   uncovered documents in discovery that materially impact the viability of Milke’s claims,
18   such as the inconsistency regarding Milke’s understanding of the Miranda warnings. But
19   more importantly, Milke believes the burden is on Defendants to definitively prove that
20   Milke destroyed evidence that “would have been favorable to [Defendants].” (Doc. 642
21   at 42). The law does not require such an impossible showing.20
22          Milke cites caselaw stating “[t]he moving party has the burden to establish a
23   reasonable possibility, based on concrete evidence rather than a fertile imagination, that
24
     20
        Milke’s actions have made it impossible for Defendants to know what was destroyed.
25   Milke claims she did not destroy anything of value and Defendants cannot prove
     otherwise. But requiring Defendants definitively prove the non-prejudicial nature of
26   something when the something has been destroyed is close to the logical fallacy
     argumentum ad ignorantiam. That refers to the fallacy of putting the burden of proof on
27   the person who denies or questions the assertion. See Alabama-Tombigbee Rivers Coal.
     v. Kempthorne, 477 F.3d 1250, 1257 (11th Cir. 2007) (defining argumentum ad
28   ignorantiam as “the mistake that is committed whenever it is argued that a proposition is
     true simply on the basis that it has not been proved false”).

                                                - 34 -
 1   access to the lost material would have produced evidence favorable to its cause.” Galicia
 2   v. Nat’l R.R. Passenger Corp., No. CV 17-8020-JFW (JCX), 2018 WL 6314191, at *4
 3   (C.D. Cal. July 20, 2018). Assuming that is the standard, it is easily met here. The
 4   physical documents that Milke destroyed consisted of documents from her time in prison
 5   and documents in her mother’s possession regarding her criminal convictions. There is
 6   no record of the documents Milke destroyed either time but there is a “reasonable
 7   possibility” that Milke destroyed critical documents. For example, in 1998 Milke’s
 8   mother had possession of “30 pages of [Milke’s] recollections” and “a journal written by
 9   [Milke] during her imprisonment.” (Doc. 631-18 at 4). According to Milke’s mother, the
10   documents “clarif[ied] . . . Saldate’s statements to the press and how he very craftily took
11   sentences out of context and made them ‘fit’ his preconceived story.” (Doc. 631-18 at 4).
12   Thus, those documents addressed the core issue of what happened during Saldate’s
13   interview of Milke. Those documents, written relatively shortly after the crucial events,
14   obviously would be useful for supporting or discrediting Milke’s current version of
15   events.   Their loss prevents this case from “proceeding on the true facts.”         Valley
16   Engineers Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1058 (9th Cir. 1998).
17          If there remains any doubt about the possible importance of the destroyed
18   documents, a letter Milke wrote another inmate in 1990 proves otherwise. On July 28,
19   1990, Milke wrote to another inmate the following:
20                 [M]y atty showed me a list of all the physical evidence and on
                   that list it said Audio Tapes of Roger, Jim and Debra. I
21                 freaked. I asked my atty what audio tapes and he didn’t now.
                   The only thing I can think of is if the cop recorded everything
22                 I said the night I was arrested. But even if he did it can’t be
                   used because in his police report he stated I didn’t want it
23                 recorded. I didn’t want it recorded because I wanted an atty.
24
     (Doc. 427-39 at 2-3). If her interactions with Saldate happened exactly as Milke now
25
     claims, it is unclear why she “freaked” at the prospect of there being a tape of those
26
     interactions. An obvious inference is that Milke did, in fact, confess to Saldate. But the
27
     Court need not speculate on that point because the more important aspect of this early
28
     communication is that it establishes Milke was freely sharing information regarding the

                                                - 35 -
 1   crucial events and her criminal prosecution.        Therefore, the documents in Milke’s
 2   mother’s possession likely would have been crucial pieces of evidence for determining
 3   what actually occurred decades ago.
 4          Because of Milke’s willful and intentional destruction of her prison files after her
 5   release, and her willful and intentional destruction of her mother’s files two years after
 6   the present suit was filed, Defendants will never know what those files contained. But it
 7   is at least reasonable to presume that Milke would not have destroyed the evidence if it
 8   had been helpful to her claims. See Apple Inc. v. Samsung Elecs. Co., 888 F. Supp. 2d
 9   976, 993 (N.D. Cal. 2012) (“In the Ninth Circuit, spoliation of evidence raises a
10   presumption that the destroyed evidence goes to the merits of the case, and further, that
11   such evidence was adverse to the party that destroyed it.”). See also Anheuser-Busch,
12   Inc. v. Nat. Beverage Distributors, 69 F.3d 337, 354 (9th Cir. 1995) (“[I]t is appropriate
13   to presume that where documents relevant to the merits of the litigation have been
14   concealed the deception casts doubt on the concealing party’s case.”).           Thus, their
15   destruction prejudiced Defendants.
16          The prejudice inquiry has also been formulated as asking “whether a party’s
17   discovery violations make it impossible for a court to be confident that the parties will
18   ever have access to the true facts.” Connecticut Gen. Life Ins. Co. v. New Images of
19   Beverly Hills, 482 F.3d 1091, 1097 (9th Cir. 2007). Milke’s destruction of documents
20   has rendered it impossible for the parties to have access to all the material and true facts.
21   For purposes of this inquiry, it is helpful to compare Milke’s discovery behavior to five
22   published cases involving concealment or destruction of crucial documents.
23          In Anheuser-Busch, Inc. v. Natural Beverage Distributors, 69 F.3d 337 (9th Cir.
24   1995), Anheuser-Busch sued one of its distributors, seeking to terminate a distributorship
25   agreement. The distributor asserted a counterclaim, alleging breach of the distributorship
26   agreement. Shortly after filing the counterclaim, there was a fire at the distributor’s
27   warehouse. Some documents were destroyed but some documents survived the fire. The
28   remaining documents were later seized by police agencies. Then, during the litigation,


                                                - 36 -
 1   the distributor repeatedly represented that all the documents had been destroyed in the
 2   fire despite the distributor knowing that was false. Three years after the records should
 3   have been produced in response to discovery requests, the distributor obtained the
 4   documents from the police and produced them.            The district court concluded the
 5   “concealment of the documents for three years, [the distributor’s] continuous denials
 6   under oath that she knew the documents existed and were legible,” and other instances of
 7   misconduct were sufficient to support dismissal of the counterclaim pursuant to the
 8   court’s inherent power. Id. at 352. The Ninth Circuit affirmed.
 9          According to the Ninth Circuit, the proper prejudice inquiry was not “[w]hether or
10   not the documents would have changed the outcome of the trial.” Id. at 354. Instead,
11   “[i]t is sufficient that [the distributor’s] concealment of the documents clearly impaired
12   Anheuser’s ability to go to trial and threatened to interfere with the rightful decision of
13   the case.” Id. (emphasis in original). “Where a party has lied and hidden evidence so
14   extensively, a judge may find . . . that a subsequent trial offers no assurance of a reliable
15   result. There was no reason to be confident that the whole truth would be revealed [at a
16   trial] and every reason to infer from [the distributor’s] conduct, that [she] would continue
17   to deceive with regard to any matter on which she had not been caught.” Id. at 354-55.
18   Therefore, dismissal was appropriate.
19          In Valley Engineers Inc. v. Elec. Engineering Co., 158 F.3d 1051 (9th Cir. 1998),
20   a construction firm had failed to complete a hydroelectric project. That construction firm
21   later sued a variety of defendants, arguing those defendants had caused the project to run
22   over budget. Id. at 1053. A crucial piece of evidence was an internal memorandum
23   where the construction firm had admitted the construction project “could not be done as
24   promised.” Id. at 1054. That memorandum was responsive to requests for production
25   but, for three years, the construction firm failed to produce it.            Eventually the
26   construction firm changed counsel and produced the memorandum. The district court
27   concluded the memorandum had been “willfully hidden in a purposeful evasion of
28   discovery obligations.”    Id. at 1055.     Based on that conclusion, the district court


                                                - 37 -
 1   dismissed the construction firm’s claim as a discovery sanction. The Ninth Circuit
 2   affirmed.
 3          The Ninth Circuit reasoned that “[p]roducing thousands of pages, but not the most
 4   important four pages, could be innocent in some circumstances, but there was no reason
 5   to think that omission of the [] memorandum was an innocent omission in this case.” Id.
 6   at 1056. Given the attempt to keep the memorandum hidden, “it was a reasonable
 7   inference that if there was other discoverable material harmful to [the construction firm’s]
 8   case that its adversaries did not know about, it would be hidden forever.” Id. And
 9   “[w]here a party so damages the integrity of the discovery process that there can never be
10   assurance of proceeding on the true facts, a case dispositive sanction may be
11   appropriate.” Id. at 1058. The construction firm’s behavior regarding the memorandum
12   was sufficient to support the sanction of dismissal. Id.
13          In Connecticut General Life Insurance Co. v. New Images of Beverly Hills, 482
14   F.3d 1091, 1094 (9th Cir. 2007), the defendants were sued for operating a fraudulent
15   medical billing scheme. During discovery, the defendants provided discovery responses
16   that were “calculated to prevent plaintiffs from learning and proving the truth.” Id. at
17   1095. The defendants “refused to answer some questions and provide some documents”
18   and claimed that “patient charts and records had been ‘misplaced or lost.’” Id. In
19   addition, the defendants’ response to interrogatories provided incomplete information in
20   an effort “to frustrate effective discovery.” Id. After years of such discovery behavior,
21   the district court entered a default judgment of over two million dollars. Id. at 1096. The
22   Ninth Circuit affirmed, concluding the record “amply supports sanctions.” Id. at 1097.
23          In Leon v. IDX Systems Corp., 464 F.3d 951 (9th Cir. 2006), an employee sued his
24   employer under Title VII, the ADA, and other statutes. Id. at 955. At the time the suit
25   was filed, the employee had a company-issued laptop. Sometime after the suit began, the
26   employee deleted thousands of files on the laptop and “wrote a program to write over
27   deleted documents” to prevent them from being salvaged. Id. at 959. Pursuant to its
28   inherent power, the district court dismissed the employee’s claims after concluding the


                                                - 38 -
 1   deletion had “severely prejudice[d]” the company.         Id. at 956.    The Ninth Circuit
 2   affirmed.
 3          The Ninth Circuit found the district court had not clearly erred in concluding the
 4   deleted files “would likely be at the heart of [the company’s] defense were [the files]
 5   available” and the deletions “threatened to distort the resolution of the case.” Id. at 960.
 6   Therefore, the deletions were prejudicial. The Ninth Circuit also concluded the district
 7   court had not erred in determining “less drastic sanctions” would not be useful because
 8   there was no evidence to exclude and “fashioning a jury instruction” would be
 9   insufficient to remedy the prejudice caused by the deletions. Id. The dismissal sanction
10   was appropriate.
11          Finally, in Hester v. Vision Airlines, Inc., 687 F.3d 1162 (9th Cir. 2012), a class of
12   pilots and crew members filed suit against their former employer seeking “hazard pay”
13   they believed had been wrongly withheld. Id. at 1166. The employer refused to turn
14   over a variety of documents regarding hazard pay and wrongly redacted some documents
15   that were turned over. Id. The court ordered the employer to produce an unredacted
16   copy of a particular page but, instead of doing so, the employer produced an entirely
17   different document “which had never before been produced, although it was responsive
18   to discovery requests.” Id. at 1168. The district court struck the employer’s answer,
19   explaining the employer had “intentionally delayed production of documents,
20   misrepresented its current and past production to both the Court and the Class, and
21   otherwise engaged in bad faith conduct.” Id. at 1169. The district court proceeded to
22   trial on damages, ultimately entering a judgment of more than five million dollars.
23          The Ninth Circuit affirmed the striking of the answer. The focus of the appeal was
24   on the district court’s alleged failure to consider lesser sanctions. The Ninth Circuit
25   concluded “[t]he fact that a court does not implement a lesser sanction before striking an
26   answer is not dispositive. It is just one factor” to be considered under the particular
27   circumstances of the case. Id. at 1170. Lesser sanctions are particularly inappropriate
28   when a court “anticipates continued deceptive misconduct.” Id.


                                                - 39 -
 1          Milke’s approach to the present litigation resembles aspects of these five cases. In
 2   Anheuser-Busch, the concealment of evidence and untimely production of evidence
 3   “impaired Anheuser’s ability to go to trial and threatened to interfere with the rightful
 4   decision of the case.” 69 F.3d at 354. Milke also concealed evidence for years, only
 5   belatedly provided complete discovery responses, and destroyed crucial documents. That
 6   behavior threatens to interfere with the rightful decision of the case. In Valley Engineers
 7   Inc., the construction company withheld crucial evidence for years and damaged the
 8   discovery process such that there was no “assurance of proceeding on the true facts.” 158
 9   F.3d at 1058. Milke has done the same by withholding documents as privileged despite
10   her own documents showing she shared the content of those communications with a
11   variety of individuals. Milke also claimed to have reviewed all her documents to provide
12   complete responses only to have new counsel admit that unproduced documents were in
13   the files previously searched. This approach to the discovery process means Defendants
14   and the Court can never be confident Milke has produced all responsive documents. In
15   Connecticut General Life Insurance Co., the defendants had provided incomplete and
16   unhelpful discovery responses in an attempt “to frustrate effective discovery.” 482 F.3d
17   at 1095. Milke has gone to great lengths to frustrate effective discovery by making broad
18   privilege assertions only to abandon them when shown her own documents and by
19   refusing to review her own documents to ensure complete discovery responses. In Leon,
20   the intentional destruction of relevant documents “threatened to distort the resolution of
21   the case.” 464 F.3d at 960. Milke’s destroyed her prison files when this litigation was
22   reasonably foreseeable and destroyed her mother’s files two years after this litigation
23   began. That destruction threatens to distort resolution of this case. Finally, in Hester the
24   employer delayed production of responsive documents, improperly redacted documents,
25   and erroneously represented to the court that it had produced all responsive documents.
26   Milke delayed production, made improper privilege assertions, and represented to the
27   Court that she had provided complete discovery responses when, in fact, she had not.
28          None of the five Ninth Circuit cases are a precise fit for the present situation but


                                                - 40 -
 1   they all support the conclusion that a litigant is not entitled to engage in a years-long
 2   pattern of bad faith obstruction of full and fair discovery. Milke’s “pattern of deception
 3   and discovery abuse [make] it impossible” to proceed to trial “with any reasonable
 4   assurance that the truth would be available.” Anheuser-Busch, 69 F.3d at 352. And there
 5   is no assurance that Milke’s obstructive discovery behavior has stopped and will not
 6   continue up to and including trial. Milke’s discovery behavior has severely prejudiced
 7   Defendants’ ability to proceed.
 8                  4) Public Policy
 9         Public policy favors resolving this case on the merits. But that factor, standing
10   alone, is not sufficient to outweigh the other factors. Leon v. IDX Sys. Corp., 464 F.3d
11   951, 961 (9th Cir. 2006).
12                  5) Less Drastic Sanctions
13         This factor requires the Court address three considerations: “whether the court
14   explicitly discussed alternative sanctions, whether it tried them, and whether it warned
15   the recalcitrant party about the possibility of dismissal.” Valley Engineers Inc. v. Elec.
16   Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998). The previous order on the motion for
17   sanctions attempted alternative sanctions in the form of an award of costs and fees. That
18   order also warned Milke that dismissal was a possibility. Milke was even given the
19   opportunity of merely depositing a portion of the sanctions award but she has now stated
20   she has no way of paying any meaningful amount and she has not identified any other
21   meaningful sanction.
22         Beginning with the possibility of monetary sanctions, Milke’s position regarding
23   her ability to pay such sanctions has changed dramatically over time, without
24   explanation.    On May 14, 2019, Milke filed an opposition to the first motion for
25   sanctions. (Doc. 468). In that document, Milke argued she “does not have the financial
26   ability to pay attorneys’ fees if such a sanction were awarded.” (Doc. 468 at 39). The
27   Court then issued its Order, informing Milke she would be responsible for the needless
28   costs and fees she had caused Defendants to incur. Milke was subsequently deposed and,


                                                - 41 -
 1   during that deposition, she was asked how she would pay an award of costs and fees.
 2   Milke responded “I can’t.” (Doc. 631-2 at 164). Now, in her opposition to the second
 3   motion for sanctions, Milke argues she may be able to pay an award of monetary
 4   sanctions after all. (Doc. 642 at 71). Milke states she received an inheritance from her
 5   mother and the executor may be willing to disburse funds to cover any award of
 6   sanctions. (Doc. 642 at 71). Milke does not explain why her positions have changed
 7   over time. Milke testified, under oath, that she is incapable of paying any monetary
 8   sanctions. The Court will credit that statement instead of arguments in a brief. Milke has
 9   no ability to pay any monetary sanctions.
10          The Court previously warned Milke that failure to pay monetary sanctions may
11   result in dismissal. (Doc. 503 at 28). It was after that warning that Milke testified she
12   lacked the ability to pay any monetary sanctions. In other words, Milke was placed on
13   notice that the Court would attempt monetary sanctions and Milke affirmatively stated
14   such sanctions would be futile. Normally, a party’s inability to pay a monetary sanction
15   would be a tenuous basis for dismissing an action. But as observed by the Seventh
16   Circuit, “[a] plaintiff who gratuitously imposes huge unrecoverable costs on his adversary
17   cannot successfully oppose dismissal on the ground that he can’t pay those costs, for then
18   abuse of the litigation process to harass a defendant would be underdeterred.” Williams
19   v. Adams, 660 F.3d 263, 266 (7th Cir. 2011). Other circuits have reasoned similarly. See
20   Selletti v. Carey, 173 F.3d 104, 112 n.12 (2d Cir. 1999) (“[M]isconduct itself might
21   warrant dismissal if a plaintiff’s financial circumstances eliminate the effectiveness of
22   sanctions as a remedy or as a deterrent.”); Moon v. Newsome, 863 F.2d 835, 839 (11th
23   Cir. 1989) (“A party’s claim that destitution prevented him from complying with the
24   order is not an absolute bar to dismissal.”); Emerson v. Thiel Coll., 296 F.3d 184, 191 (3d
25   Cir. 2002) (affirming dismissal because the party’s financial situation meant “monetary
26   sanctions would not be an effective alternative”).
27          In the present case, Milke was not forthcoming with her original counsel regarding
28   the extent of her contact with third parties and her wide dispersal of privileged


                                                 - 42 -
 1   communications. That led to needless briefing and proceedings, as well as materially
 2   incomplete discovery responses. Only at great expense were Defendants able to establish
 3   that Milke’s behavior meant she could not withhold documents. Milke also failed to
 4   review her own documents to identify individuals and provide complete discovery
 5   responses. That again shifted needless expense onto Defendants to identify individuals
 6   with relevant information. Milke was not free to abuse the litigation process and then
 7   proclaim her indigence prevents any meaningful sanction. Milke never accepted or
 8   demonstrated that, as a plaintiff, from the outset through final resolution of this case, she
 9   always has the burden of proof. See Morris v. Morgan Stanley & Co., 942 F.2d 648, 652
10   (9th Cir. 1991) (noting “[a]lthough there is indeed a policy favoring disposition on the
11   merits, it is the responsibility of the moving party to move towards that disposition at a
12   reasonable pace, and to refrain from dilatory and evasive tactics”).
13          Finally, with monetary sanctions not available, there are no appropriate lesser
14   sanctions that would be sufficient. Milke claims the Court should consider dismissal of
15   her “coerced confession claim,” dismissal of Defendant Ontiveros, or “[a] jury instruction
16   regarding the discovery violations, allowing an adverse inference.” (Doc. 642 at 72).
17   Defendants believe these sanctions would be inappropriate because they represent relief
18   they would already be entitled to even if the case were to proceed. (Doc. 649 at 7).
19          Starting with the proposed sanction of dismissing the “coerced confession claim,”
20   that claim is already gravely undermined by Milke’s own statements acknowledging
21   Saldate read her the Miranda warnings twice and, after the second reading, Milke stated
22   she understood. Dismissing a facially weak claim would be a very minor sanction. On
23   the issue of Defendant Ontiveros, Milke’s claim against him has not featured prominently
24   in this litigation and appears to be somewhat of an afterthought. Again, dismissing such
25   a claim would impose only a very minor sanction. Finally, a jury instruction would be
26   inadequate to remedy the harm caused by Milke’s behavior. Milke’s undisputed repeated
27   instances of document destruction mean a jury would never be provided the full record.
28   And given Milke’s past behavior, the Court “anticipates continued deceptive misconduct”


                                                - 43 -
 1   if this case were to continue. Anheuser-Busch, Inc. v. Nat. Beverage Distributors, 69
 2   F.3d 337, 352 (9th Cir. 1995) (dismissal appropriate when court “anticipates continued
 3   deceptive misconduct”). A jury instruction would not be sufficient to remedy the harm
 4   caused by Milke’s behavior.
 5          Under the factors identified by the Ninth Circuit, the appropriate sanction for
 6   Milke’s spoliation (and other discovery behavior) is dismissal.
 7          E. Spoliation of Electronic Evidence
 8          The final possible basis for sanctions is Federal Rule of Civil Procedure 37(e)
 9   involving electronically stored information. Pursuant to that rule, when a party fails to
10   preserve electronically stored information a court may “dismiss the action” after “finding
11   that the party acted with the intent to deprive another party of the information’s use in the
12   litigation.” Here, the website and social media sites were under Milke’s control yet
13   Milke failed to preserve them. In fact, Milke’s agents took affirmative steps to destroy
14   that evidence.
15          Milke’s website was administered by Aue but, according to Aue, was formally
16   owned by Milke’s mother. It is unclear who formally owned Milke’s other social media
17   accounts but those accounts were also administered by Aue. The record establishes
18   Milke and her attorneys exercised control over the contents of the website and the social
19   media sites. There are numerous examples of Milke or her counsel instructing Aue to
20   remove material from the website or social media accounts. (Doc. 600-2 at 144) (Milke’s
21   criminal counsel to Aue: “Here’s what I’m talking about in my text. Please remove it and
22   let [co-counsel] and I make these calls.”). Those instructions were given after the present
23   litigation became reasonably foreseeable. Thus, this case presents the unusual situation
24   of a plaintiff’s counsel affirmatively asking for the destruction of evidence after the client
25   reasonably anticipates filing suit. Those instructions appear to have been primarily aimed
26   at removing information Milke’s counsel believed might hurt her in the criminal
27   proceedings. But regardless of the motivation, Milke had a duty to preserve the sites.
28          After Milke retained civil counsel that counsel instructed Aue “to remove literally


                                                 - 44 -
 1   everything” from the various sites. Aue did so. In other words, even setting aside the
 2   actions of Milke’s criminal counsel, Milke’s civil counsel asked Aue to destroy the
 3   electronically stored information. Given these simple facts, the electronic information
 4   was deleted to prevent its use in these proceedings. Therefore, that destruction also
 5   supports dismissal of this action.
 6   III. Sanctions Against NSB
 7          The Court previously contemplated sanctions against NSB, Milke’s former
 8   counsel, based on their behavior during discovery. Upon reviewing the briefing, it
 9   appears Milke misrepresented crucial facts to NSB such that they were unaware that their
10   positions on the privilege matters were contrary to Milke’s actions. In particular, Milke
11   misled NSB regarding the extent of access provided to Aue and the amount of material
12   provided to Bommersbach.        At some point, NSB should have conducted its own
13   investigation of the underlying facts and Milke’s behavior. But the primary fault lies
14   with Milke. Therefore, NSB will not be sanctioned. See In re Keegan Mgmt. Co., Sec.
15   Litig., 78 F.3d 431, 436 (9th Cir. 1996) (allowing sanctions only when “attorney
16   knowingly or recklessly raises a frivolous argument”).
17   IV. Conclusion
18          Milke may or may not have confessed to Saldate approximately thirty years ago.
19   Determining what happened thirty years ago is not the Court’s task. Instead, the Court’s
20   present task is to treat Milke and Defendants as equals, required to follow the same rules.
21   Those rules do not allow a party to withhold responsive documents, assert baseless
22   privilege claims, and destroy physical and electronic evidence.
23
24
25
26
27
28


                                               - 45 -
